                       1:19-cv-01171-HAB-EIL # 67          Page 1 of 10
                                                                                                    E-FILED
                                                            Wednesday, 16 December, 2020 02:50:19 PM
                                                                          Clerk, U.S. District Court, ILCD

046030/19344/JNR/BJT

                         UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

ANTHONY MCNEAL,

                      Plaintiff,

v.
                                                    No. 19-cv-01171
WEXFORD HEALTH SOURCES, INC., DR.
                                                    Judge Harold A. Baker
STEVEN MEEKS, DR. ANDREW TILDEN,
CHERYL HANSEN, RILIWAN OJELADE,
and LOUISE TODD,

                      Defendants.

        ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT WITH
                       AFFIRMATIVE DEFENSES

       NOW COME the Defendants, DR. ANDREW TILDEN, CHERYL HANSEN,

RILIWAN OJELADE, and LOUISE TODD, by their attorneys, CASSIDAY SCHADE LLP, and

hereby submit their Answer and Affirmative Defenses to Plaintiff’s Second Amended

Complaint, stating as follows:

                                         Introduction

       (1)     Defendants admit that Plaintiff is an inmate in the Illinois Department of

Corrections (IDOC) currently housed in Pontiac Correctional Center (Pontiac). Defendants deny

that they ignored Plaintiff’s grievances, that they purposefully and systemically denied and/or

delayed providing medical care to Plaintiff, that Plaintiff suffered extreme pain and nearly lost

his life, and that Defendants’ actions demonstrate deliberate indifference to Plaintiff’s serious

medical needs. Defendants deny that Plaintiff is entitled to any relief. Defendants lack

knowledge or information sufficient to form a belief about the truth of Plaintiff’s remaining

allegations in paragraph 1.
                         1:19-cv-01171-HAB-EIL # 67            Page 2 of 10




                                       Jurisdiction and Venue

        (2)      Defendants admit that the action is so brought, but deny that Plaintiff is entitled to

any relief.

        (3)      Defendants admit that subject matter jurisdiction exists on the basis of a federal

question under 28 U.S.C. § 1331 and that venue is proper in the District Court for the Central

District of Illinois.

                                                Parties

        (4)      Defendants admit the allegations in paragraph 4.

        (5)      Defendants admit that Dr. Andrew Tilden is employed as Medical Director by

Wexford Health Sources, Inc. (Wexford) at Pontiac, but lack sufficient information to determine

what Plaintiff defines as all times relevant to this complaint. Defendants deny all remaining

allegations in paragraph 5.

        (6)      Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 6.

        (7)      Defendants admit that Physician Assistant (PA) Riliwan Ojelade was employed

by Wexford at Pontiac, and acted under color of state law by providing medical care to Plaintiff,

but lack sufficient information to determine what Plaintiff defines as all times relevant to this

complaint. Defendants deny all remaining allegations in paragraph 7.

        (8)      Defendants admit that Nurse Practitioner (NP) Cheryl Hansen was employed by

Wexford at Pontiac, and acted under color of state law by providing medical care to Plaintiff, but

lack sufficient information to determine what Plaintiff defines as all times relevant to this

complaint. Defendants deny all remaining allegations in paragraph 8.




                                                   2
                         1:19-cv-01171-HAB-EIL # 67           Page 3 of 10




       (9)     Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 9.

       (10)    Defendants admit that NP Louise Todd was employed by Wexford at Pontiac, and

acted under color of state law by providing medical care to Plaintiff, but lack sufficient

information to determine what Plaintiff defines as all times relevant to this complaint.

Defendants deny all remaining allegations in paragraph 10.

       (11)    Defendants admit to the allegations in paragraph 11.

       (12)    Defendants admit that Wexford is responsible for providing medical care to

inmates consistent with its contractual obligations with the Illinois Department of Corrections.

Defendants deny the remainder of Plaintiff’s allegations in paragraph 12.

                                        Factual Allegations

       (13)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 13.

       (14)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 14.

       (15)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 15.

       (16)    Defendants admit that Plaintiff’s medical records show NP Cheryl Hansen treated

Plaintiff on March 10, 2017, and that he requested an esophagogastroduodenoscopy (EGD).

Defendants deny all remaining allegations in paragraph 16.

       (17)    Defendants admit that Plaintiff’s medical records show Dr. Tilden treated Plaintiff

twice in April of 2017. Defendants deny all remaining allegations in paragraph 17.




                                                    3
                        1:19-cv-01171-HAB-EIL # 67          Page 4 of 10




       (18)    Defendants admit that Plaintiff filed a grievance on May 5, 2017, but deny that

Defendants ever denied Plaintiff medical treatment.

       (19)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 19.

       (20)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 20.

       (21)    Defendants admit that Plaintiff has filed multiple grievances with the IDOC.

Plaintiff, however, does not define a timeframe in paragraph 21 and therefore Defendants lack

knowledge or information sufficient to form a belief about the truth of Plaintiff’s remaining

allegations therein.

       (22)    Defendants admit to the allegations in paragraph 22.

       (23)    Defendants deny the allegations in paragraph 23 accurately interpret the results of

Plaintiff’s CT scans.

       (24)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 24.

       (25)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 25.

       (26)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 26.

       (27)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 27.

       (28)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 28.




                                                    4
                        1:19-cv-01171-HAB-EIL # 67           Page 5 of 10




       (29)    Defendants admit to the allegations in paragraph 29.

       (30)    Defendants admit to the allegations in paragraph 30.

       (31)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 31.

       (32)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 32.

       (33)    Defendants admit to the allegations in paragraph 33. Defendants lack knowledge

or information sufficient to form a belief about the truth of Plaintiff’s allegations in the footnote

to paragraph 33.

       (34)    Defendants deny the allegations in paragraph 34.

       (35)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 35.

       (36)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 36.

       (37)    Defendants admit that Plaintiff underwent a triple-vessel coronary artery bypass

surgery on July 10, 2017.

       (38)    Defendants admit that that Plaintiff’s July 17, 2018, discharge instructions

included special instructions that he should have access to plenty of ice/water, but lack

knowledge or information sufficient to form a belief about the truth of Plaintiff’s remaining

allegations in paragraph 38.

       (39)    Defendants admit that that Plaintiff’s July 17, 2018, discharge instructions

included special instructions that he should follow up with orthopedics within 2 to 5 weeks, but




                                                    5
                        1:19-cv-01171-HAB-EIL # 67           Page 6 of 10




lack knowledge or information sufficient to form a belief about the truth of Plaintiff’s remaining

allegations in paragraph 39.

       (40)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 40.

       (41)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 41 and footnote to paragraph 41.

       (42)    Defendants admit that Plaintiff’s medical records show that PA Ojelade treated

Plaintiff on August 3, 2018, but deny the remainder of Plaintiff’s allegations in paragraph 42.

       (43)    Defendants deny the allegations in paragraph 43.

       (44)    Defendants admit that Plaintiff filed a grievance on August 5, 2018, in which

Plaintiff stated “On 7-10-18 grievant had bypass surgery at UIC hospital. Grievant contends that

such an evasive [sic] surgery would not have been necessary had Dr. Tilden and medical staff

acted reasonably in their standard of medical treatment.” Defendants deny the truth of the

assertions contained in Plaintiff’s August 5, 2018, grievance.

       (45)    Defendants admit to the allegations in paragraph 45.

       (46)    Defendants deny the allegations in paragraph 46.

       (47)    Defendants admit to the allegations in paragraph 47.

       (48)    Defendants deny the allegations in paragraph 48.

       (49)    Defendants deny the allegations in paragraph 49.

       (50)    Defendants deny the allegations in paragraph 50.

       (51)    Defendants deny the allegations in paragraph 51.

       (52)    Defendants deny the allegations in paragraph 52.




                                                    6
                         1:19-cv-01171-HAB-EIL # 67           Page 7 of 10




        (53)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 53.

                                        Plaintiff’s Damages

        (54)    Defendants deny the allegations in paragraph 54.

        (55)    Defendants deny the allegations in paragraph 55.

        (56)    Defendants lack knowledge or information sufficient to form a belief about the

truth of Plaintiff’s allegations in paragraph 56.

                         Count I – Plaintiff’s Eighth Amendment Claim

        (57)    Defendants, having answered the preceding paragraphs 1-56, incorporate those

answers as if fully set forth herein.

        (58)    Defendants deny the allegations in paragraph 58.

        (59)    Defendants deny the allegations in paragraph 59.

        (60)    Defendants deny the allegations in paragraph 60.

        (61)    Defendants deny the allegations in paragraph 61.

        (62)    Defendants deny the allegations in paragraph 62.

               DEFENDANTS DEMAND TRIAL BY JURY AS TO COUNT I

                                Count II – Plaintiff’s Monell Claim

        (63)    Defendants, having answered the preceding paragraphs, incorporate those answers

as if fully set forth herein. Defendant Wexford Health Sources, Inc. has filed a contemporaneous

Motion to Dismiss Count II of Plaintiff’s Amended Complaint. The allegations contained in

Plaintiff’s Count II concern his Monell claim against Wexford, and are not directed to the

individual Defendants. To the extent that ¶¶ 63-71 of Plaintiff’s Amended Complaint are

directed to the individual Defendants, they deny the allegations in those paragraphs.




                                                    7
                           1:19-cv-01171-HAB-EIL # 67                 Page 8 of 10




                                        Plaintiff’s Prayer for Relief

        (A)      Defendants deny that they violated Plaintiff’s rights under the Eighth

Amendment.

        (B)      Defendants deny that Plaintiff is entitled to any relief.

                            DEFENDANTS’ AFFIRMATIVE DEFENSES

        (1)      At all times relevant herein, Defendants acted in good faith in the performance of

their official duties and without violating Plaintiff's clearly established statutory or constitutional

rights of which a reasonable person would have known. Defendants are therefore protected from

suit by the doctrine of qualified immunity.1

        (2)      At all times relevant herein, Defendants acted in good faith and in conformity

with existing precedent. They are therefore entitled to good faith immunity from damages.

Janus v. Am. Fed’n. of State, 942 F.3d 352 (7th Cir. 2019).

        (3)      To the extent Plaintiff has failed to exhaust his administrative remedies prior to

initiating bringing this action, his claims are barred by Section 1997e(a) of the Prison Litigation

Reform Act.

        (4)      To the extent Plaintiff’s claims for relief accrued more than two years prior to

initiation of this case, they are barred by the applicable statute of limitations.

        (5)      At all times relevant herein, Defendants’ duties were limited to those that were

delegated to them by their employer and that their employer voluntarily undertook pursuant to its

contract with the Illinois Department of Corrections.

DEFENDANTS DEMAND TRIAL BY JURY AS TO THEIR AFFIRMATIVE

DEFENSES

1
  Defendants acknowledge in Estate of Clark v. Walker, 865 F.3d 544, 550-51 (7th Cir. 2017), the Seventh Circuit
rejected qualified immunity for contractual government employees. Defendants assert this defense to preserve it for
appeal.


                                                        8
                        1:19-cv-01171-HAB-EIL # 67             Page 9 of 10




       WHEREFORE, for the above reasons, Defendants respectfully request this Honorable

Court deny Plaintiff any relief in this matter and grant Defendants judgment as to all matters and

any other relief deemed appropriate, including cost of suit.

                                              Respectfully submitted,

                                              CASSIDAY SCHADE LLP

                                              By: /s/ Bradley J. Taylor
                                                  Attorneys for Defendants, DR. ANDREW
                                                  TILDEN, CHERYL HANSEN, RILIWAN
                                                  OJELADE, and LOUISE TODD

Bradley J. Taylor
ARDC No. 6333450
CASSIDAY SCHADE LLP
111 North Sixth Street, 2nd Floor
Springfield, IL 62701
(217) 572-1714
(217) 572-1613 (Fax)
bjtaylor@cassiday.com




                                                 9
                            1:19-cv-01171-HAB-EIL # 67      Page 10 of 10




                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 16, 2020, I electronically filed the foregoing Answer to

Plaintiff’s Complaint with Affirmative Defenses with the Clerk of the Court using the CM/ECF

system. The electronic case filing system sent a “Notice of E-Filing” to the following:

John M. Catalano, Jr.
Assistant Attorney General
100 West Randolph Street, 13th Floor
Chicago IL 60601
jcatalano@atg.state.il.us

Philip DeVon
Philip DeVon Law
2502 W. Division St.
Chicago IL 60622
philipdevonlaw@gmail.com

Melinda Power
West Town Law Office
2502 W. Division
Chicago IL 60622
773-278-6706
Melindapower1@gmail.com



                                                                             /s/ Joseph N. Rupcich
9670318 BJTAYLOR;BJTAYLOR




                                                 10
